                                           Case 3:19-cv-01332-RS Document 27 Filed 09/13/19 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         DONOVAN MARSHALL,
                                  10                                                        Case No. 19-cv-01332-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER DENYING MOTION TO
                                  12                                                        DISMISS
Northern District of California
 United States District Court




                                         DANONE US, INC.,
                                  13
                                                        Defendant.
                                  14

                                  15

                                  16                                          I. INTRODUCTION

                                  17          This putative class action challenges as misleading the labeling of Silk Coconutmilk

                                  18   (“Silk”), a product of defendant Danone US, Inc. Specifically, plaintiff contends representations

                                  19   that Silk is “cholesterol free,” while true, create a misleading impression regarding the health-

                                  20   promoting benefits of the product, given its saturated fat content. Danone seeks dismissal with

                                  21   prejudice, contending plaintiffs have not stated, and cannot state, a claim. Having been submitted

                                  22   without oral argument pursuant to Civil Local Rule 7-1(b), the motion will be denied.

                                  23

                                  24                                           II. BACKGROUND

                                  25          The complaint alleges Silk is primarily an emulsion of coconut oil suspended in water

                                  26   (coconut cream), made through a process whereby the coconut meat is pressed to release the oil

                                  27   from the meat. Although the carton designs have varied, the back side of cartons during the

                                  28   putative class period have always provided a list of substances that Silk does not contain. In one
                                           Case 3:19-cv-01332-RS Document 27 Filed 09/13/19 Page 2 of 6




                                   1   design, relatively large text “Free From:” is followed by a list including “dairy,” “gluten,” and

                                   2   “cholesterol,” with “cholesterol” in larger font than some of the other listed items. Complaint

                                   3   Appendix 1, p. 1. In another design, a list includes “gluten-free,” “soy-free,” “cholesterol-free,”

                                   4   and other items all in the same font size, with graphic symbols next to each item. Complaint

                                   5   Appendix 1, p. 3. The symbol beside “cholesterol-free” is a heart allegedly intended to show it is

                                   6   “broken,” which is also crossed out with a line—i.e., supposedly thereby conveying that because

                                   7   the product is cholesterol-free, it will not be damaging to heart health.

                                   8          These representations about what Silk does not contain appear on the same side of the

                                   9   carton and in close proximity to the standard FDA “Nutrition Facts” panel. That panel states a

                                  10   serving of Silk contains 0 mg cholesterol, but 3 or more grams of saturated fat, depending on the

                                  11   specific variety of the product.

                                  12          The complaint asserts five claims for relief: (1) Violation of the Unfair Competition Law,
Northern District of California
 United States District Court




                                  13   Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”); (2) Violation of the False Advertising Law,

                                  14   Cal. Bus. & Prof. Code, §§ 17500, et seq. (“FAL”); (3) Violation of the Consumer Legal

                                  15   Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”); (4) Breach of Express Warranties, Cal.

                                  16   Com. Code § 2313(1), and; (5) Breach of the Implied Warranty of Merchantability, Cal. Com.

                                  17   Code § 2314. Jurisdiction in this court is predicated on The Class Action Fairness Act, 28 U.S.C.

                                  18   § 1332(d)(2).

                                  19

                                  20                                        III. LEGAL STANDARD

                                  21          A complaint must contain “a short and plain statement of the claim showing that the

                                  22   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While “detailed factual allegations” are not

                                  23   required, a complaint must have sufficient factual allegations to state a claim that is “plausible on

                                  24   its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. v. Twombly, 550 U.S. 544,

                                  25   555, 570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that

                                  26   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  27   alleged.” Id. (citing Twombly, 550 U.S. at 556). This standard asks for “more than a sheer

                                  28                                                                         ORDER DENYING MOTION TO DISMISS
                                                                                                                  CASE NO. 19-cv-01332-RS
                                                                                          2
                                           Case 3:19-cv-01332-RS Document 27 Filed 09/13/19 Page 3 of 6




                                   1   possibility that a defendant has acted unlawfully.” Id. The determination is a context-specific task

                                   2   requiring the court “to draw on its judicial experience and common sense.” Id. at 679. Claims

                                   3   sounding in fraud must meet a somewhat higher specificity standard as provided by Rule 9 of the

                                   4   Federal Rules of Civil Procedure.

                                   5          A motion to dismiss a complaint under Rule 12(b)(6) of the Federal Rules of Civil

                                   6   Procedure tests the legal sufficiency of the claims alleged in the complaint. See Conservation

                                   7   Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011). Dismissal under Rule 12(b)(6) may be

                                   8   based on either the “lack of a cognizable legal theory” or on “the absence of sufficient facts

                                   9   alleged under a cognizable legal theory.” Id. at 1242 (internal quotation marks and citation

                                  10   omitted). When evaluating such a motion, the court must accept all material allegations in the

                                  11   complaint as true and construe them in the light most favorable to the non-moving party. In re

                                  12   Quality Sys., Inc. Sec. Litig., 865 F.3d 1130, 1140 (9th Cir. 2017).
Northern District of California
 United States District Court




                                  13

                                  14                                            IV. DISCUSSION

                                  15          A. Equitable relief

                                  16          Danone moves to dismiss the UCL claim and the FAL claim on grounds that they both

                                  17   seek only equitable relief—restitution and/or an injunction—which Danone contends is

                                  18   unavailable where plaintiffs’ legal claims for relief demonstrate they will be unable to establish

                                  19   that legal remedies are inadequate. Danone all seeks dismissal of the remaining claims to the

                                  20   extent any of them also seek equitable relief.

                                  21          Case law in this district is divided as to the propriety of dismissing equitable claims at the

                                  22   pleading stage in circumstances like these. Compare Munning v. Gap, Inc., 238 F. Supp. 3d 1195,

                                  23   1203 (N.D. Cal. 2017) (“several courts in this district have barred claims for equitable relief—

                                  24   including claims for violations of California consumer protection statutes—at the motion to

                                  25   dismiss stage where plaintiffs have alleged other claims presenting an adequate remedy at law”)

                                  26   with Adkins v. ComcastCorp., 2017 WL 3491973, at *3 (N.D. Cal. Aug. 1, 2017) (“A few federal

                                  27   courts seem to have decided that claims for equitable relief should be dismissed at the pleading

                                  28                                                                          ORDER DENYING MOTION TO DISMISS
                                                                                                                   CASE NO. 19-cv-01332-RS
                                                                                         3
                                           Case 3:19-cv-01332-RS Document 27 Filed 09/13/19 Page 4 of 6




                                   1   stage if the plaintiff manages to state a claim for relief that carries a remedy at law. . . . But this

                                   2   Court is aware of no basis in California or federal law for prohibiting the plaintiffs from pursuing

                                   3   their equitable claims in the alternative to legal remedies at the pleadings stage.”); see also Aberin

                                   4   v. Am. Honda Motor Co., Inc., 2018 WL 1473085, at *9 (N.D. Cal. Mar. 26, 2018) (following

                                   5   Adkins, and declining to dismiss equitable claims). Because the Adkins and Aberin approach

                                   6   appears more consistent with ordinary pleading principles, the motion to dismiss will not be

                                   7   granted on this ground.1

                                   8

                                   9           B. Deception

                                  10           Danone contends the complaint does not plausibly allege any deceptive act or false

                                  11   advertising because (1) there is no allegation, nor could there be, that the “cholesterol-free” claim

                                  12   is false, and (2) no reasonable consumer could be misled where the saturated fat content of Silk is
Northern District of California
 United States District Court




                                  13   disclosed in close proximity to the “cholesterol-free” claim.2 As the complaint alleges, and as

                                  14   Danone acknowledges, under 21 C.F.R. § 101.62(d)(1), to bear the nutrient content claim “no

                                  15   cholesterol,” “cholesterol-free,” or similar claims that cholesterol is absent, a food must, among

                                  16

                                  17   1
                                         The decision in Mullins v. Premier Nutrition Corp., 2018 WL 510139, at *4 (N.D. Cal. Jan. 23,
                                       2018), while technically made at the pleading stage, arose in an unusual procedural context where
                                  18
                                       plaintiff had expressly abandoned her damages claim. It does not compel dismissal here.
                                  19   Additionally, even if it might be proper to dismiss some kinds of equitable claims in cases like
                                       these, there should be no automatic presumption that the existence of legal remedies necessarily
                                  20   bars all equitable relief. For example, in Huu Nguyen v. Nissan N. Am., Inc., 2017 WL 1330602
                                       (N.D. Cal. Apr. 11, 2017), the court dismissed a claim for one particular equitable remedy as
                                  21   barred by availability of damages, but did not conclude that a request for prospective injunctive
                                  22   relief was foreclosed by the damages claim; the claim for future injunctive relief was instead
                                       dismissed for lack of standing. Here, Danone has not challenged plaintiff’s standing to seek
                                  23   prospective injunctive relief.
                                       2
                                  24     Although Danone is correct that this is not a case where large print claims on the front of a
                                       product are only qualified by small print disclosures on the back (in the Nutrition Facts panel or
                                  25   elsewhere), it would still be a stretch to conclude as a matter of law that information in the black
                                       and white, formulaic, dry recitation of the Nutrition Facts panel is necessarily sufficient to offset
                                  26
                                       claims made in the more colorful advertising-type language on the packaging, even on the same
                                  27   side of the container. In any event, this decision does not turn on that point, however.

                                  28                                                                           ORDER DENYING MOTION TO DISMISS
                                                                                                                    CASE NO. 19-cv-01332-RS
                                                                                           4
                                           Case 3:19-cv-01332-RS Document 27 Filed 09/13/19 Page 5 of 6




                                   1   other things, contain less than 2 grams of saturated fat per “Reference Amount Customarily

                                   2   Consumed.” Id. § 101.62(d)(1)(ii)(C). Here, as noted above, the Nutrition Fact panel states Silk

                                   3   contains 3 or more grams of saturated fat per serving, depending on the variety.

                                   4           While there is no direct private right of action under 21 C.F.R. § 101.62(d)(1), it is at a

                                   5   minimum relevant for determining what can plausibly be alleged to be deceptive under state law.

                                   6   Danone’s only response to 21 C.F.R. § 101.62(d)(1) is a strained argument that a reasonable

                                   7   consumer could not be deceived by the apparent failure to comply with the regulation unless he or

                                   8   she: (1) was aware of section 101.62 and knew it precludes cholesterol-free label statements if the

                                   9   product contains more than 2 grams of saturated fat per serving; (2) viewed the “cholesterol-free”

                                  10   statements on the label but did not see the saturated fat disclosure, and; (3) bought the product in

                                  11   reliance on the belief that it was in compliance with the regulation.

                                  12           Danone is missing the point. What section 101.62 serves to show is that the FDA, which
Northern District of California
 United States District Court




                                  13   has expertise in, and responsibility for, determining what food labeling practices may mislead

                                  14   consumers, believes that consumers may understand “cholesterol-free” to convey certain health

                                  15   benefits that in fact do not exist if the product contains saturated fats above a certain level.

                                  16   Whether the FDA is right or wrong on that point, or whether Danone may ultimately prevail on

                                  17   the merits for any number of reasons, there simply is no doubt that plaintiff has stated a plausible

                                  18   claim that the labels are misleading.

                                  19           Nor can Danone rely on its assertion that consumers generally understand excessive

                                  20   consumption of saturated fat may impact cholesterol and cardiovascular health. The FDA

                                  21   apparently believes consumers will draw unwarranted conclusions about health benefits of

                                  22   “cholesterol-free” products despite that general understanding, and therefore prohibits use of the

                                  23   term on products with saturated fat levels exceeding 2 grams per serving.

                                  24           Finally, Danone’s arguments that plaintiff cannot prove the labels implied Silk is healthy

                                  25   “by some undefined measure” or contained other promises about heart health mischaracterize the

                                  26   essence of the claim plaintiff is making. The precise conclusions consumers might draw are not

                                  27   critical, at least at this stage. In light of the FDA’s conclusion that advertising “cholesterol-free” is

                                  28                                                                           ORDER DENYING MOTION TO DISMISS
                                                                                                                    CASE NO. 19-cv-01332-RS
                                                                                           5
                                           Case 3:19-cv-01332-RS Document 27 Filed 09/13/19 Page 6 of 6




                                   1   misleading for products with more than 2 grams of fat per serving, plaintiff’s allegations to the

                                   2   same effect state a plausible claim.

                                   3

                                   4          C. Warranty

                                   5          Danone’s motion identifies several challenges plaintiff will face in proving that his claims

                                   6   fit under the rubric of breach of express or implied warranties. It is far from clear that those claims

                                   7   add anything, or that they will ultimately survive, even if plaintiff prevails under one or more of

                                   8   the consumer protection statutes advanced. Given the conclusion above, however, that plaintiff has

                                   9   plausibly alleged label statements were deceptive even if literally true, it is not beyond dispute that

                                  10   the warranty claims are untenable.

                                  11

                                  12                                            V. CONCLUSION
Northern District of California
 United States District Court




                                  13          The motion to dismiss is denied.3 Defendant shall file an answer to the complaint within 20

                                  14   days of the date of this order. The Initial Case Management Conference is continued to October

                                  15   10, 2019, with a joint Case Management Conference Statement to be filed one week in advance.

                                  16

                                  17   IT IS SO ORDERED.

                                  18
                                  19   Dated: September 13, 2019

                                  20                                                     ______________________________________
                                                                                         RICHARD SEEBORG
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                       3
                                         Danone’s motion for leave to submit supplemental authority (Dkt. No. 23) is granted. The
                                       additional case, however, did not implicate labeling practices specifically prohibited by FDA
                                  27   regulation, and is therefore only tangentially relevant.

                                  28                                                                         ORDER DENYING MOTION TO DISMISS
                                                                                                                  CASE NO. 19-cv-01332-RS
                                                                                          6
